      Case 3:20-cv-00123-DPM-PSH Document 9 Filed 05/29/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION


EDDIE GIBBS                                                              PLAINTIFF


v.                          No: 3:20-cv-00123 DPM-PSH


GLENN, et al.                                                         DEFENDANTS


                                       ORDER

          Plaintiff Eddie Gibbs, an inmate at the Greene County Detention Facility,

filed this pro se 42 U.S.C. § 1983 action. Service is appropriate with respect to

Gibbs’ excessive force claims against defendant Ford, a jailer at the Greene County

jail. The Clerk of the Court shall prepare a summons for Ford, and the United States

Marshal is hereby directed to serve a copy of the amended complaint (Doc. No. 4),

and summons on Ford without prepayment of fees and costs or security therefor.

Service should be attempted through the Greene County Sheriff’s Office.1

      IT IS SO ORDERED this 29th day of May, 2020.




                                        UNITED STATES MAGISTRATE JUDGE

      1
        If the defendant is no longer a County employee, the individual responding to
service must file a SEALED statement providing the unserved defendant’s last known
private mailing address.
